Citation Nr: 0212717	
Decision Date: 09/23/02    Archive Date: 10/03/02

DOCKET NO.  01-06 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
seizure disorder.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Crawford, Counsel



INTRODUCTION

The veteran had active service from August 1975 to January 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2000, and October 2001 rating 
decisions of the Detroit, Michigan, Department of Veterans 
Affairs (VA), Regional Office (RO).


REMAND

The veteran's case was certified to the Board for appellate 
review on June 13, 2002.  By written correspondence dated 
June 14, 2002, the veteran was told that his appeal was being 
transferred to the Board and that he had the right to request 
to appear at a hearing within 90 days of the issuance of the 
letter or until the Board issued its decision in his case, 
whichever comes first.  The correspondence reflects that the 
veteran's representative received a copy.  By letter dated 
June 28, 2002, the Board attempted to tell the veteran that 
it had received his record and that it would soon be actively 
considering his appeal.  However, the record reflects that 
this notice was returned as undeliverable.  By correspondence 
received at the Board on September 17, 2002, via his 
representative, the veteran requested to appear at a hearing 
before a member of the Board at the RO.  Of note, the 
representative received the veteran's request on September 
10, 2002.  

While the veteran's request for a personal hearing was not 
received at the Board within the requisite 90-day period, the 
Board finds that the veteran has provided good cause for the 
delay.  When viewing the evidence in the light most favorable 
to the veteran, the Board acknowledges that its 
correspondence dated June 28, 2002, was returned as 
undeliverable.  The Board also acknowledges that while the 
veteran, in a timely fashion, informed his representative of 
his desire to have a hearing, the representative delayed 
transferring the request to the Board, thereby precluding the 
veteran's timely action.  Given the aforementioned events, 
the Board finds that the veteran has demonstrated good cause 
for receipt of the delayed hearing request.  Accordingly, the 
request to appear at a hearing before the Board at the RO is 
granted.  67 Fed. Reg. 3,099, 3,105 (Jan.23, 2002) (to be 
codified at 38 C.F.R. § 20.1304).

The Board observes that the recently published regulations 
that are effective February 22, 2002, permit the Board to 
obtain evidence and cure procedural defects without 
remanding.  Nevertheless, they were not intended to preclude 
a remand where the appellant has requested a field hearing.  
See 67 Fed. Reg. 3,099-3,106 (Jan. 23, 2002) (to be codified 
at 38 C.F.R. §§ 19.9, 19.31, 20.903 and 20.1304).  See also 
Chairman's Memorandum No. 01-02-01 (January 29, 2002).

In light of the above, the case is REMANDED to the RO for the 
following action:

The veteran should be scheduled for a 
hearing with a member of the Board at the 
local RO.

By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is otherwise notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



